       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 1 of 26                     FILED
                                                                                 2019 Jan-03 PM 05:42
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

STEPHANIE M. RONEY,                    )
                                       )
             Plaintiff,                )
                                       )
v.                                     )     CASE NO. 5:18-cv-01482-CLS
                                       )
CITY OF HUNTSVILLE,                    )
ALABAMA,                               )
                                       )
             Defendant.                )

                         BRIEF IN SUPPORT OF
                    DEFENDANT’S MOTION TO DISMISS

      This brief is respectfully submitted in support of the City of Huntsville’s

motion to dismiss Plaintiff’s First Amended Complaint (Doc. 27).

                      I.   Matters Alleged in the Complaint

      Plaintiff’s First Amended Complaint alleges that she has worked as an

employee with the City’s Parks and Recreation Department since 2004. (Doc. 27 ¶

12). Like the original complaint, the First Amended Complaint (hereinafter

“complaint”) includes a significant amount of apparently irrelevant background

details concerning conduct well outside any applicable statute of limitations.

      The complaint claims that while she was working at the City’s Natatorium

facility, she complained three times—most recently on January 29, 2012—about

racial or sexual statements made by her colleagues, including by an employee named
           Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 2 of 26




Mick Roney (Id. ¶¶ 15-16, 18, 22-25). Plaintiff alleges that a few days following her

January 29, 2012 complaint, she had a confrontation with another City of Huntsville

employee, who in turn alleged that Plaintiff had threatened him. (Id. at ¶ 27). Plaintiff

alleges that immediately following this confrontation — indeed, on the same day,

February 2, 2012 — she was transferred to the City’s Williams Aquatic Center. (See

id. ¶¶ 19, 28). Plaintiff also affirmatively alleges that the co-worker who complained

about her ultimately sought a warrant, resulting in Plaintiff’s arrest shortly thereafter

for threatening a Natatorium employee (id. ¶ 30). Plaintiff does not allege any further

conduct by the City between February 2, 2012, and November 4, 2016, nor does she

further explain how these background events actually support any of her actual

claims. (See id. ¶ 32).1

        Plaintiff’s allegations pick back up in late 2016, when her complaint alleges the

City was preparing to close Williams, and was in the midst of substantial renovations

to the Natatorium. (Id. ¶ 33). The complaint alleges that due to these impending

closures and renovations, the City informed Plaintiff on November 4, 2016 that she

was to be transferred to a third City facility, the Showers Center. (Id. ¶ 32). Plaintiff

states that she complained at the time that this transfer would require her to work a


       1
        Plaintiff clearly states that she is not raising any claims pertaining to any activity occurring
before November 4, 2016, but rather that her allegations concerning that time period are somehow
meant to establish the City’s “discriminatory motive and intent.” (E.g., Doc. 27 ¶ 51).

                                                   2
        Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 3 of 26




shift that she found less desirable. (Id. ¶ 36). Plaintiff alleges that she suggested the

City move one of her male colleagues to the Showers Center instead of her, and

permit her to move back to the Natatorium (from which she concedes she had been

removed following allegations that she threatened a co-worker, ultimately resulting

in her arrest). (Id. ¶¶ 28, 30, 36). Plaintiff avers that the City denied this request,

citing Plaintiff’s past negative history with employees at the Natatorium. (Id. ¶ 38).

      Plaintiff goes on to allege that Mick Roney — her former colleague from the

Natatorium — was now working at the Showers Center. (Id. ¶¶ 35, 39). Plaintiff

alleges that a preexisting and non-work-related PTSD condition was “exacerbated”

when she realized she would be working again with Mick Roney. (It is entirely

unclear when Plaintiff first complained of Mick Roney’s presence at the Showers

Center, though she does not claim to have raised this issue when she was first

informed of her transfer to the Showers Center. (See id. ¶ 39)). Plaintiff instead

alleges that as of November 8, 2016, she “was forced to take medical leave” due to

“the severity of Plaintiff’s PTSD.” (Id. ¶ 39).

      Plaintiff does not explain whether this initial medical leave was approved by

her employer, whether she informed her employer of the situation, or whether she

timely submitted FMLA paperwork to ensure that any leave was job-protected.

Plaintiff implies, however, that she did not take appropriate steps to obtain FMLA

                                           3
        Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 4 of 26




leave for at least 10 days following her leave. Plaintiff alleges that it was not until

November 18, 2016 that Plaintiff informed Byron Thomas, the head of the City’s

Human Resources department, that her PTSD had “worsened due to the possibility

of having to work with Roney.” (Id. ¶ 40). Plaintiff claims that during this

conversation she asked Thomas at this time to rescind her transfer, but she does not

indicate how Thomas responded. (Id.). Regardless, Plaintiff alleges she continued to

take medical leave, now evidently citing an elbow injury as well as her PTSD (id. ¶

41), and the complaint alleges she did not submit FMLA paperwork until November

28, 2016. (Id. ¶ 44).

      Plaintiff next alleges that on January 3, 2017, while she was still on leave, a

supervisor called her and told her she was being terminated. (Id. ¶ 43). Plaintiff

alleges that she contacted the City later that same day, at which point the City

immediately “reversed” the termination decision. (Id. ¶¶ 45-46). Plaintiff alleges that

her medical leave continued, unaffected, until she returned to work on January 19,

2017. (Id. ¶ 39). Indeed, Plaintiff alleges that she still works at the Showers Center,

apparently in the same position and at the same pay grade that she has held for years.

(See id. ¶ 47). She contends that on some unspecified date or dates after she filed a

Charge of Discrimination with the EEOC concerning the aforementioned events, the

City’s Parks and Recreation Director “instructed” Plaintiff’s supervisor to threaten

                                          4
        Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 5 of 26




her with termination and to “counsel” her on the use of sick and personal leave,

though she includes literally no details whatsoever to flesh out these mysterious and

vague allegations. (Id. ¶ 49). The complaint does not allege that any supervisor

actually followed through on these alleged instructions, and Plaintiff clearly alleges

that she remains employed in the same capacity as before. (Id. at ¶ 13).

      Plaintiff seeks through her complaint a variety of remedies for what she

characterizes as unlawful discrimination, retaliation, and interference with her FMLA

rights — all arising out of the transfer to the Showers pool in November 2016. In

addition to seeking monetary damages, plaintiff also seeks back pay and front pay

(see, e.g., id. at ¶¶ 58, 67, 76). However, her complaint includes no allegations

whatsoever that she ever suffered any loss of pay — and again, she allegedly remains

employed by the City in the same position as before.

                                  II.   Argument

      A.     Plaintiff’s Title VII Sex Discrimination Claim in Count I is
             Due to Be Dismissed

      Count I of the complaint asserts that the City engaged in disparate treatment

by (1) transferring Plaintiff from Williams to the Showers Center (see id. ¶ 32), and

(2) denying her subsequent request to transfer to the Natatorium (see id. ¶¶ 37-38,

52). Neither of these alleged actions by the City amounted to an adverse employment


                                          5
        Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 6 of 26




decision sufficient to trigger Title VII. Because Plaintiff has not established an

adverse employment action, she has failed to make out a prima facie case of

discrimination.

      An adverse employment action is a sine qua non for a Title VII claim of

discrimination. “A plaintiff can prevail on a Title VII disparate-treatment claim by

demonstrating that her sex was ‘a motivating factor’ for a particular adverse

employment decision . . . .” Smith v. City of New Smyrna Beach, 588 Fed. Appx.

965, 975 (11th Cir. 2014) (quoting 42 U.S.C. § 2000e-2(m)) (emphasis supplied). For

purposes of a Title VII discrimination claim, however, only a “serious and material

change in the terms, conditions, or privileges of employment” constitutes an adverse

employment action. See Jefferson v. Sewon Am., Inc., 891 F.3d 911, 920-21 (11th

Cir. 2018) (citing Davis v. Town of Lake Park, Fla., 245 F.3d 1232, 1239 (11th Cir.

2001)). Under this standard, it is well established that

      a lateral transfer (or denial of a transfer request) is ordinarily not
      regarded as an adverse employment action under Title VII merely
      because the employee subjectively finds one position preferable to the
      other, absent some evidence that the plaintiff suffered a material loss of
      pay, prestige, or other quantifiable benefit.

Richardson v. Jackson, 545 F. Supp. 2d 1318, 1327 (N.D. Ga. 2008) (citing, e.g.,

Weston-Brown v. Bank of Am. Corp., 167 Fed. Appx. 76, 80 (11th Cir. 2006), and

Wall v. Trust Co. Of Ga., 946 F.2d 805, 808 (11th Cir. 1991)) (emphasis supplied);

                                          6
        Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 7 of 26




see also, e.g., Smith v. Holder, 2014 WL 3867615, at *4 (N.D. Fla. Aug. 6, 2014)

(citing Davis, 245 F.3d at 1239) (“The Eleventh Circuit has made it clear that

reassignment of job duties will rarely be considered adverse without economic

ramifications, which Plaintiff did not encounter.”). Here, Plaintiff’s allegations do not

indicate that either the City’s decision to transfer her to the Showers Center or its

denial of her subsequent transfer request resulted in any “material loss of pay,

prestige, or other quantifiable benefit.” Richardson, 545 F. Supp. 2d at 1327. Rather,

by all indications, Plaintiff continued (and continues) to hold the same position, earn

the same pay, and receive the same benefits that she has previously received over the

years. Such a lateral transfer (or denial of a transfer request), without more, cannot

constitute an adverse employment action. See id.

      Plaintiff cites only one purportedly adverse outcome that she allegedly faced

as a result of the City’s decisions concerning her lateral transfer: the requirement that

she work a shift that she found to be less desirable. (Doc. 27 ¶ 34). However, courts

have held that “changed work hours . . . are generally not actionable under Title VII.”

Hunter v. Gen. Shale Prods., 2006 WL 8431590, at *4 n.7 (N.D. Ga. Feb. 6, 2006)

(citing Hartsfield v. Miami-Dade County, 90 F. Supp. 2d 1363, 1374 (S.D. Fla.

2000)). In particular, reassignment from one shift to a later shift, without “any

difference in pay, benefits, responsibility level, prestige, or duties,” does not

                                           7
        Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 8 of 26




constitute an adverse employment action for purposes of a disparate treatment claim

under Title VII. See, e.g., Lawson v. City of Pleasant Grove, 2016 WL 2338560, at

*7 (N.D. Ala. Feb. 16, 2016), R&R adopted, 2016 WL 1719667 (N.D. Ala. Apr. 29,

2016) (holding that reassignment from evening shift to night shift “is not itself an

adverse employment action”). After all, decisions regarding employee shift

assignments are “at the very heart of” an employer’s judgment and expertise

concerning its ability to “allocate its assets in response to shifting and competing

market priorities.” See, e.g., Medearis v. CVS Pharmacy, Inc., 646 Fed. Appx. 891,

897-98 (11th Cir. 2016) (citing Davis, 245 F.3d at 1239) (holding that change in

employee’s hours does not constitute an adverse employment action for purposes of

Title VII).

      Here, Plaintiff has not alleged that her new shift assignment resulted in less

pay, less prestige, a reduction in work hours, or any other loss of quantifiable benefit.

As such, Plaintiff cannot show that the City’s decisions with respect to her lateral

transfer produced an injury or harm sufficient to amount to any materially adverse

employment action. See, e.g., Lawson, 2016 WL 2338560, at *7; see also Toney v.

Montgomery Job Corps, 2006 WL 691188, at *7 (M.D. Ala. Mar. 15, 2006) (holding

that “[m]erely changing [an employee’s] hours, without more, does not constitute an

adverse employment action” where employee did not show the new shift was less

                                           8
           Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 9 of 26




prestigious or offered different pay or benefits).2 For all of these reasons, Plaintiff’s

Title VII discrimination claim must be dismissed.

       B.      Plaintiff’s Title VII Retaliation Claim in Count II is Also Due
               to Be Dismissed

       Count II of the complaint asserts that the City retaliated against Plaintiff in

violation of Title VII both before and after she filed the EEOC Charge underlying this

action. (Doc. 27 ¶¶ 59-67). However, Plaintiff’s allegations do not show that any

actions taking by the City before the filing of this Charge amounted adverse

employment actions that were causally related to protected activity — that is, she has

failed to make out a prima facie case of retaliation. As to her claims of post-Charge

retaliation, Plaintiff has failed to exhaust her administrative remedies, plus she still

has not made out a prima facie case because she has not plausibly alleged that the

post-Charge retaliation was causally connected in any way to the Charge she filed.

Accordingly, Plaintiff’s Title VII retaliation claim is due to be dismissed in full.



       2
          Although Plaintiff cannot establish an adverse employment action in any event, it bears
mentioning that even if the change in Plaintiff’s shift could constitute a sufficient injury or harm for
Title VII purposes, this would not be enough to establish that the City’s denial of her request to
transfer to the Natatorium constituted an adverse employment action. Nothing in the complaint
suggests that Plaintiff would have been assigned to a more favorable shift if she had been transferred
from the Showers Center to the Natatorium. At most, the allegations of this pleading establish that
the shift change was entirely the result of the City’s earlier decision to transfer Plaintiff away from
Williams, which Plaintiff acknowledges was necessitated by the impending closure of that facility.
(See Doc. 27 ¶¶ 33-34). In other words, Plaintiff has not plausibly alleged that the shift change was
even avoidable, much less adverse.

                                                   9
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 10 of 26




             i.     Plaintiff Has Failed to State a Retaliation Claim as to Any
                    Pre-Charge Activity

      In order to state a prima facie case for retaliation under Title VII, a plaintiff

must show (1) that she engaged in protected activity; (2) she suffered a “materially

adverse” employment action; and (3) that this adverse employment action was

“causally related to the protected activity.” Morales v. Ga. Dep’t of Human Res., 446

Fed. Appx. 179, 183 (11th Cir. 2011) (citing Goldsmith v. Bagby Elevator Co., 513

F.3d 1261, 1277 (11th Cir. 2008)). In the context of a Title VII retaliation claim, “[a]

materially adverse action is one that ‘well might have dissuaded a reasonable worker

from making or supporting a charge of discrimination.’” Id. (quoting Burlington N.

& Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)). Under this standard, Title VII

“protects an individual not from all retaliation, but from retaliation that produces an

injury or harm.” Id. (quoting Burlington, 548 U.S. at 67). To establish causation, a

plaintiff must demonstrate “that his or her protected activity was a but-for cause of

the alleged adverse action by the employer.” Smith v. City of Fort Pierce, Fla., 565

Fed. Appx. 774, 778 (11th Cir. 2014) (citing Univ. of Tex. Sw. Med. Ctr. v. Nassar,

570 U.S. 338, 360 (2013)).

      For reasons similar to those addressed in the preceding section of this brief,

Plaintiff has failed to sufficiently allege that either of the two decisions made by the



                                          10
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 11 of 26




City—to transfer her from Williams to the Shower Center, and to deny her subsequent

request to transfer to the Natatorium—constituted adverse employment actions. Even

under the more liberal standard applied in the Title VII retaliation context, the

caselaw is clear that a lateral move such as the type alleged here, without more,

cannot constitute an adverse employment action. See, e.g., Worley v. City of Lilburn,

2009 WL 10668430, at *12 (N.D. Ga. June 3, 2009) (quotation omitted) (“Even in the

context of retaliation claims, ‘[c]ourts have held that routine reassignments are not

adverse employment actions.’”), R&R adopted, 2009 WL 10672381 (N.D. Ga. Sept.

9, 2009), aff’d on other grounds, 408 Fed. Appx. 248 (11th Cir. 2011). In particular

“[c]hanges to shift assignments or work schedules, absent more, are insufficient to

allege an adverse employment action.” Rowell v. Gestamp Ala., LLC, 2018 WL

4954071, at *3 (N.D. Ala. Oct. 12, 2018) (citing Jackson v. Hall Cnty. Gov’t, 518

Fed. Appx. 771, 773 (11th Cir. 2013)); see also Worley, 2009 WL 10668430, at *12

(“Indeed, ‘[w]here assignments fall within the duties of a plaintiff’s position,

receiving unfavorable schedules or work assignments . . . do[es] not rise to the level

of [an] adverse employment action.’”). The same standards apply to the denial of a

requested transfer, where (as here) the plaintiff alleges no facts showing that the




                                         11
           Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 12 of 26




denial itself results in any adverse consequences at all.3 Cf., Richardson, 545 F. Supp.

2d at 1327. Accordingly, Plaintiff’s retaliation claim concerning pre-Charge activity

(i.e., related to matters actually contained within her EEOC Charge of Discrimination)

is due to be dismissed on this basis alone.

       However, even if the City’s decisions could amount to adverse employment

actions, Plaintiff’s retaliation claim is still due to be dismissed due to lack of any

causal connection between those actions and any protected activity. The explicit

allegations of the complaint make clear that the City decided to transfer Plaintiff away

from Williams not because of any protected activity, but because “the Williams

Aquatic Center was slated to close” in several months. (Id. ¶ 33). Taking the

allegations of the First Amended Complaint as true, it is undisputed that Plaintiff was

due to be transferred from Williams solely because of the facility’s impending

closure, regardless of any alleged protected activity that she may have engaged in

many years earlier. In other words, because her transfer from Williams was

completely unrelated to any protected activity, see Morales, 446 Fed. Appx. at 183,

and would have had to happen regardless of some allegedly improper motive,

       3
          In fact, none of the allegations of the complaint suggests that Plaintiff suffered any harm
as a result of the City’s denial of her request for a transfer to the Natatorium. Even the change in
Plaintiff’s work hours to a later shift was a consequence of the City’s earlier decision to transfer
Plaintiff away from Williams due to that facility’s impending closure. (See Doc. 27 ¶ 33-34).
Plaintiff includes no allegations suggesting that she would have been assigned a more desirable shift
if she had instead been transferred to the Natatorium, as she later claims she requested.

                                                12
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 13 of 26




Plaintiff cannot state a retaliation claim premised on that transfer. See Smith, 565 F.

App'x at 778 (“Title VII retaliation claims must be proved according to traditional

principles of but-for causation . . . . This requires proof that the unlawful retaliation

would not have occurred in the absence of the alleged wrongful action or action of

the employer.”) (quoting Nassar, 570 U.S. at 360).

      Plaintiff also cannot show that the City’s decision to deny her subsequent

request to be transferred to the Natatorium constituted retaliation under Title VII.

Plaintiff alleges a single basis for inferring the City’s “retaliatory motive”— a

comment that Plaintiff’s “‘past’ with the ‘boys’ currently working at the Natatorium”

played a role in the decision to deny her transfer request. (Doc. 27 ¶ 62). However,

Plaintiff also acknowledges that she was arrested for allegedly threatening a male

employee at the Natatorium on or before March 2012. (Id. ¶ 30). Thus, the allegations

of the complaint themselves establish that Plaintiff’s alleged threats to a Natatorium

employee played at least some role in the City’s alleged reason for denying the

transfer. Consequently, Plaintiff’s retaliation claim fails because she cannot show that

any retaliatory animus was the sole, “but-for” cause of the City’s decision to deny this

transfer request. See Smith, 565 Fed. Appx. at 778 (citing Nassar, 570 U.S. at 360).

      In short, Plaintiff has failed to plausibly allege either that she suffered an

adverse employment action or that any such action was causally related to any

                                           13
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 14 of 26




protected activity. Plaintiff’s claim concerning pre-Charge retaliation by the City

must therefore be dismissed.

              ii.    Plaintiff Has Failed to Exhaust Her Administrative
                     Remedies as to Any Claims of Post-Charge Retaliation,
                     and She Also Has Not Alleged a Causal Connection
                     Between the Alleged Post-Charge Retaliation and Any
                     Protected Conduct on Her Part

       Plaintiff also alleges in her complaint that the City has retaliated against her

since the filing of her EEOC Charge of Discrimination. (Doc. 27 ¶¶ 48-49). However,

Plaintiff does not allege that she ever raised these allegations of post-Charge

retaliation to the EEOC by the filing of a successive charge of discrimination. The

law is clear that “[b]efore filing suit under Title VII[] . . . a plaintiff must exhaust the

available administrative remedies by filing a charge with the EEOC.” Anderson v.

Embarq/Sprint, 379 Fed. Appx. 924, 926 (11th Cir. 2010) (citations omitted).

       The purpose of the exhaustion requirement is to allow the EEOC the
       first opportunity to investigate the alleged practices and to perform its
       role “in obtaining voluntary compliance and promoting conciliation
       efforts.” We have cautioned “that allegations of new acts of
       discrimination are inappropriate” for a post-charge judicial
       complaint. Consequently, “a plaintiff’s judicial complaint is limited by
       the scope of the EEOC investigation which can reasonably be expected
       to grow out of the charge of discrimination.”

Duble v. FedEx Ground Package Sys., Inc., 572 Fed. Appx. 889, 892 (11th Cir. 2014)

(internal citations omitted) (emphasis supplied).



                                            14
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 15 of 26




      As an exception to this general rule, a plaintiff need not exhaust administrative

remedies where a judicial claim of retaliation “grows out of an administrative charge

that is properly before the court.” See id. (quoting Baker v. Buckeye Cellulose Corp.,

856 F.2d 167, 169 (11th Cir. 1988)) (emphasis supplied). “This exception, however,

does not apply, when no other properly raised judicial claim exists to which the

retaliation claim may attach.” Id. at 892-93 (emphasis supplied). In other words, the

Baker exception to the exhaustion requirement for retaliatory acts only applies to

retaliatory acts that occur after the filing of a lawsuit concerning the original EEOC

charge. See id.; see also, e.g., Jones v. Heritage-Crystal-Clean, LLC, 2016 WL

3406514, at *3 (M.D. Fla. June 21, 2016) (dismissing retaliation claim concerning

termination after the EEOC charge was filed, but before the lawsuit concerning that

charge was before the court); Robinson v. Koch Foods of Ala., 2014 WL 4472611,

at *2 (M.D. Ala. Sept. 11, 2014) (same). Otherwise, if any post-charge retaliatory

conduct occurs before the lawsuit is itself filed, the plaintiff is still required to

exhaust her administrative remedies before premising a Title VII action on that

conduct. See Duble, 572 Fed. Appx. at 892 (citations omitted).

      Here, Plaintiff cursorily asserts that the City has retaliated against her in several

ways since Plaintiff filed the Charge of Discrimination underlying this action. (Doc.

27 ¶¶ 48-49). Even assuming this assertion were plausibly supported by sufficient

                                           15
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 16 of 26




factual allegations, there is no indication that Plaintiff timely exhausted her

administrative remedies as to these acts, either by amending her original Charge or

by filing a new one. Nor do the allegations of the complaint establish that the

purported retaliatory acts occurred after the filing of her original judicial complaint

with this Court. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 556 (2007)) (holding that a complaint raising only

“a sheer possibility” of liability “stops short” of demonstrating entitlement to relief).

Therefore, to the extent that Plaintiff’s Title VII retaliation claim is premised on such

post-Charge conduct, those claims are due to be dismissed. See Duble, 572 Fed.

Appx. at 893.

      Even if those claims were properly exhausted, Plaintiff’s allegations also fail

to establish any causal connection between the City’s alleged post-Charge conduct

and any protected activity. Plaintiff here includes no allegations to plausibly suggest

that the allegedly retaliatory acts were actually based upon her earlier protected

activity. Instead, she summarily concludes that the acts were based upon her protected

activity, without actually demonstrating any such connection. The only possible basis

Plaintiff may claim for tying together the allegedly retaliatory acts and her earlier

protected activity might be temporal proximity. However, where a plaintiff attempts

to satisfy the causal link element of a retaliation claim by relying solely on the

                                           16
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 17 of 26




temporal proximity between the statutorily protected activity and the retaliatory

conduct, the Eleventh Circuit has provided the following limitation:

      The burden of causation can be met by showing close temporal
      proximity between the statutorily protected activity and the adverse
      employment action. But mere temporal proximity, without more, must
      be “very close.” A three to four month disparity between the statutorily
      protected expression and the adverse employment action is not enough.

Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir.2007) (internal

citations omitted).

      Here, Plaintiff has alleged that the City took certain actions against her at some

undefined point after she filed her Charge, but has failed to actually set out any

persuasive timeline indicative of a close temporal proximity between her protected

activity in March 2017 and any subsequent actions on the part of the City. (Doc. 27

¶ 49). Indeed, Plaintiff has wholly failed to state when the City’s post-Charge

retaliatory activity took place, other than to make clear that it was prior to the filing

of the complaint in 2018. Accordingly, Plaintiff has failed to “plead[] factual content

that allows the court to draw the reasonable inference” that this conduct was causally

connected to the filing of her Charge, or to any other protected activity. See Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556). In the absence of any further

allegations “rais[ing] a right to relief above the speculative level,” see Twombly, 550




                                           17
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 18 of 26




U.S. at 555, Plaintiff’s claim of post-Charge retaliation must be dismissed for this

reason as well.

      C.     The Denial of Plaintiff’s Transfer Request Does Not Amount
             to Denial of a Reasonable Accommodation Under the ADA

      Plaintiff also includes an (impermissibly consolidated) count alleging that the

City discriminated against her in violation of the Americans with Disabilities Act and

the Rehabilitation Act. (Doc. 27, at Count III). To state a discrimination claim under

either the ADA or the Rehabilitation Act, a plaintiff must allege, inter alia, that she

was discriminated against because of a disability. See, e.g., Cash v. Smith, 231 F.3d

1301, 1305 (11th Cir. 2000). Discrimination may include an employer’s failure to

make reasonable accommodations for a disability. See 42 U.S.C. § 12112(b)(5)(A).

      Here, the sole basis for Plaintiff’s consolidated ADA and Rehabilitation Act

discrimination claim in Count III is her allegation that the City denied her request to

be transferred to a different facility so that she would not have to work with another

employee. (See Doc. 27 ¶ 72). However, as courts in this Circuit and beyond have

repeatedly recognized, “transferring disabled individuals solely to allow the employee

to work in a different setting or under a different supervisor is not an accommodation

reasonably to be expected.” Anderson v. Bellsouth Telecomms., LLC, No.

2:12-cv-3537-RDP, 2015 WL 461698, at *10 n.13 (N.D. Ala. Feb. 4, 2015) (multiple


                                          18
           Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 19 of 26




citations omitted); see also, e.g., Santandreau v. Miami-Dade County, 2011 WL

13136161, at *11 (S.D. Fla. Aug. 1, 2011) (citing Gaul v. Lucent Techs., Inc., 134

F.3d 576, 581 (3d Cir. 1998)) (“A transfer from an incompatible supervisor is not a

‘reasonable accommodation.’”).4 A holding to the contrary “would give disabled

employees preferential treatment over nondisabled persons[] with regard to access to

transfers,” which is not a requirement of the ADA. See Anderson, 2015 WL 461698,

at *10 n.13 (citation omitted). Because the City was not required to honor Plaintiff’s

request for a transfer to another facility as a reasonable accommodation for her




       4
          See also, e.g., Coulson v. The Goodyear Tire & Rubber Co., 31 Fed. Appx. 851, 858 (6th
Cir. 2002) (“Coulson is seeking to force Goodyear to transfer him so that he will not be required to
work with certain people. As the magistrate judge noted, this would be asking the court to establish
the conditions of his employment, most notably with whom he will work. Courts are not meant to
act as a super-bureau of Human Resources. Since Coulson’s proposed accommodation was
unreasonable, grant of summary judgment was appropriate.”) (citations omitted); Gaul v. Lucent
Techs., Inc., 134 F.3d 576, 581 (3d Cir. 1998) (“[B]y asking to be transferred away from individuals
who cause him prolonged and inordinate stress, Gaul is essentially asking this court to establish the
conditions of his employment, most notably, with whom he will work. However, nothing in the ADA
allows this shift in responsibility.”) (citations omitted); Weiler v. Household Fin. Corp., 101 F.3d
519, 526 (7th Cir. 1996) (“Weiler’s solution is that she return to work under a different supervisor.
But that decision remains with the employer. In essence, Weiler asks us to allow her to establish the
conditions of her employment, most notably, who will supervise her. Nothing in the ADA allows
this shift in responsibility.”), reaffirmed in Bradford v. City of Chicago, 121 Fed. Appx. 137, 140
(7th Cir. 2005); Wernick v. Fed. Reserve Bank of N.Y., 91 F.3d 379, 384 (2d Cir. 1996) (rejecting
proposed accommodation of working under a different supervisor because “nothing in the law leads
us to conclude that in enacting the disability acts, Congress intended to interfere with personnel
decisions within an organizational hierarchy”); Scott v. Kaneland Cmty. Unit Sch. Dist. No. 302, 898
F. Supp. 2d 1001, 1008 (N.D. Ill. 2012) (“Scott was not entitled to demand a new supervisor under
the ADA or the Rehabilitation Act, and Scott has failed to point to sufficient evidence to show that
Defendants failed to provide him with a reasonable accommodation when they declined to move
Scott to a position with a different supervisor.”).

                                                19
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 20 of 26




disability, she has no viable disability discrimination claim under the ADA or the

Rehabilitation Act. Count III is therefore due to be dismissed in full.

      D.     Plaintiff Fails to State an FMLA Interference Claim

      To establish an FMLA interference claim, a plaintiff “must demonstrate that

[s]he was denied a benefit to which [s]he was entitled under the FMLA.” Martin v.

Brevard Cnty. Pub. Schs., 543 F.3d 1261, 1266-67 (11th Cir. 2008) (emphasis

supplied). In particular, an employee may assert an FMLA interference claim

premised on the employee’s failure to restore her “to the position of employment held

by [her] when the leave commenced” or to an equivalent position. See id. at 1267

(citing 29 U.S.C. § 2614[(a)](1)(A) & (B)). However, to state a proper FMLA

interference claim of any sort, a plaintiff must demonstrate (among other things) that

she suffered actual prejudice as a result of the employer’s conduct. See, e.g., Demers

v. Adams Homes of Nw. Fla., Inc., 321 Fed. Appx. 847, 849 (11th Cir. 2009) (per

curiam) (citing Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89 (2002)).

      In this case, Plaintiff contends that the City “interfered with the exercise of

[her] right to job restoration” under 29 U.S.C. § 2614(a) and § 2615(a)(2). (Doc. 27

¶¶ 84-85). However, Plaintiff not only fails to allege facts showing that the City

refused to restore her to the position she held with the City’s Parks and Recreation

Department before her FMLA leave began, she actually concedes that she was

                                         20
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 21 of 26




restored to that position upon the expiration of her leave. (Doc. 27 ¶¶ 13, 47, 84).

Because Plaintiff has alleged no facts showing that the City failed to restore her “to

the position of employment held by [her] when the leave commenced,” 29 U.S.C. §

2614(a)(1)(A) (emphasis supplied), she has failed to state an FMLA interference

claim premised on the denial of job restoration. Cf., e.g., Seguin v. Marion Cnty.

Health Dep’t, 2014 WL 3955162, at *11 (M.D. Fla. Aug. 13, 2014) (no FMLA

interference claim where immediate supervisor denied plaintiff’s FMLA leave

request, when that denial was quickly reversed by higher-level supervisor and

plaintiff never suffered any actual denial of rights).

      Nor has Plaintiff alleged that any other conduct by the City has prejudiced her

FMLA rights. See Demers, 321 Fed. Appx. at 849 (affirming summary judgment on

interference claim where plaintiff did not “articulate any harm suffered” from

employer’s conduct). Although Plaintiff contends that a supervisor was “instructed”

to counsel her as to the use of personal or sick leave and was “instructed” to threaten

her with termination (Doc. 27 ¶ 49), Plaintiff does not allege that the City ever denied

her leave or coerced her into not taking any FMLA leave. See, e.g., Seguin, 2014 WL

3955162, at *11 (dismissing FMLA interference claim where plaintiff failed to show

that employer “coerced her into refraining from submitting a leave request or that she

was denied leave on the basis of” employer’s comments and inquiries); Juback v.

                                          21
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 22 of 26




Michaels Stores, Inc., 2014 WL 3720540, at *3 (M.D. Fla. July 24, 2014) (dismissing

FMLA interference claim where plaintiff failed to allege that he was prejudiced by

employer conduct). In fact, an employer’s “occasional inquiry” into an employee’s

FMLA leave, such as by requesting paperwork or by “counseling” an employee on

when such leave is allowed, is entirely proper. See, e.g., Seguin, 2014 WL 3955162,

at *11. Since Plaintiff has not alleged sufficient facts to show that she was denied

“job restoration” or otherwise suffered actual prejudice to the exercise of her rights

under the FMLA, her interference claim in Count IV of the First Amended Complaint

must be dismissed.

      E.     Plaintiff Is Not Entitled to Front Pay or Back Pay

      Although the entire complaint in this case is due to be dismissed for the above-

stated reasons, it is also worth noting that Plaintiff inappropriately seeks relief to

which she is not entitled. With respect to each of Counts I through III, Plaintiff

demands an award of both back pay and front pay. (Doc. 27 ¶¶ 56, 58(D), 66, 67(D),

76(D)). Back pay is an equitable remedy “intended to make the claimant whole, not

to confer a windfall.” Richardson v. Tricom Pictures & Productions, Inc., 334 F.

Supp. 2d 1303, 1310 (S.D. Fla. 2004) (quotation omitted). In calculating back pay,

“the trial court must determine what the employee would have earned had she not

been the victim of discrimination, and must subtract from this figure the amount of

                                         22
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 23 of 26




actual interim earnings.” See id. Likewise, front pay is also an equitable remedy

“awarded for lost compensation during the period between judgment and

reinstatement or in lieu of reinstatement.” Pollard v. E.I. du Pont de Nemours & Co.,

532 U.S. 843, 846 (2001). Front pay is generally only awarded where reinstatement

is ineffective as a remedy. See, e.g., Armstrong v. Charlotte Cnty. Bd. of Cnty.

Comm’rs, 273 F. Supp. 2d 1312, 1315 (M.D. Fla. 2003).

      Here, Plaintiff has not alleged that she lost any earnings as a result of any

purported discrimination, retaliation, or failure to reasonably accommodate her

disability. By all indications, Plaintiff suffered no loss of any compensation during

the events underlying this lawsuit; rather, Plaintiff was simply transferred to a

different facility and permitted to take leave, after which she resumed her same

position at the new facility when she returned to work, with no suggestion of any loss

of hours worked or overall pay. (See Doc. 27 ¶ 47). Even to the extent that Plaintiff

suggests that she was briefly “terminated,” the allegations of the First Amended

Complaint make clear that the alleged termination occurred while she was on FMLA

leave and that her termination was immediately “reversed” that same day, with no loss

of wages or employment whatsoever. (See id. ¶¶ 43-46). Accordingly, there is no

basis for Plaintiff to seek an award of either front pay or back pay. See, e.g., Nance

v. Maxwell Fed. Credit Union, 186 F.3d 1338, 1341-42 (11th Cir. 1999) (finding “no

                                         23
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 24 of 26




rational basis on which to conclude that [the plaintiff] is entitled to back pay and front

pay” where her employer “never terminated [her] or in any way altered her terms and

conditions of employment”); see also Slaughter-Payne v. Shinseki, 2011 WL

13141500, at *2 (D. Ariz. June 9, 2011) (finding it “unclear how front and back pay

are at issue” where “Plaintiff was never terminated and remains an employee” of her

employer); Key v. Bender Shipbuilding & Repair Co., 2000 WL 1005840, at *3 (S.D.

Ala. July 10, 2000) (denying request for back pay where plaintiff was transferred to

new position, but his “salary and benefits were undisputedly not altered or in any way

diminished” and he “continued to earn the same pay and benefits after the transfer

that he earned before the transfer”).

      Therefore, to the extent that Plaintiff seeks back pay or front pay as to any of

her claims, such requests for relief are due to be dismissed.

                                  III.    Conclusion

      For the foregoing reasons, Plaintiff’s First Amended Complaint is due to be

dismissed for failure to state a claim upon which relief may be granted.

                                                s/ David J. Canupp
                                                David J. Canupp

                                                s/ J. Bradley Emmons
                                                J. Bradley Emmons




                                           24
      Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 25 of 26




LANIER FORD SHAVER & PAYNE, P.C.
P. O. Box 2087
2101 West Clinton Avenue, Suite 102 (35805)
Huntsville, AL 35804
Phone: 256-535-1100 / Fax: 256-533-9322
E-mail: djc@lfsp.com & jbe@lfsp.com

Attorneys for Defendant City of Huntsville, Alabama




                                      25
       Case 5:18-cv-01482-CLS Document 29 Filed 01/03/19 Page 26 of 26




                            CERTIFICATE OF SERVICE

       I certify that I have filed the foregoing with the Clerk of the Court using the
ECF System, which will send notification of such filing to those parties of record who
are registered for electronic filing, and further certify that those parties of record who
are not registered for electronic filing have been served by mail by depositing a copy
of the same in the United States mail, first class postage prepaid and properly
addressed to them as follows:

                  Rebekah Keith McKinney
                  Philip D. DeFatta
                  WATSON MCKINNEY LLP
                  200 Clinton Avenue, West Suite 110
                  Huntsville, AL 35801
                  Phone: 256-536-7423
                  Fax: 256-536-2689
                  Email: mckinney@watsonmckinney.com

   on this the 3rd day of January, 2019.

                                                   s/ David J. Canupp
                                                   David J. Canupp




                                             26
